
	

115 HR 2846 : Federal Agency Customer Experience Act of 2018
U.S. House of Representatives
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2846
		IN THE SENATE OF THE UNITED STATES
		December 3, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the collection of voluntary customer service feedback on services provided by agencies,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Agency Customer Experience Act of 2018. 2.Findings; sense of Congress (a)FindingsCongress finds that—
 (1)the Federal Government serves the people of the United States and should seek to continually improve public services provided by the Federal Government based on customer feedback;
 (2)the people of the United States deserve a Federal Government that provides efficient, effective, and high-quality services across multiple channels;
 (3)many agencies, offices, programs, and Federal employees provide excellent service to individuals, however many parts of the Federal Government still fall short on delivering the customer service experience that individuals have come to expect from the private sector;
 (4)according to the 2016 American Customer Satisfaction Index, the Federal Government ranks among the bottom of all industries in the United States in customer satisfaction;
 (5)providing quality services to individuals improves the confidence of the people of the United States in their government and helps agencies achieve greater impact and fulfill their missions; and
 (6)improving service to individuals requires agencies to work across organizational boundaries, leverage technology, collect and share standardized data, and develop customer-centered mindsets and service strategies.
 (b)Sense of CongressIt is the sense of Congress that all agencies should strive to provide high-quality, courteous, effective, and efficient services to the people of the United States and seek to measure, collect, report, and utilize metrics relating to the experience of individuals interacting with agencies to continually improve services to the people of the United States.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of General Services.
 (2)AgencyThe term agency has the meaning given the term in section 3502 of title 44, United States Code. (3)Covered agencyThe term covered agency means an agency or component of an agency that is designated as a covered agency pursuant to section 5(a).
 (4)DirectorThe term Director means the Director of the Office of Management and Budget. (5)Voluntary customer service feedbackThe term voluntary customer service feedback means a response to a collection of information conducted by a covered agency in accordance with this Act.
			4.Application of certain provisions of the Paperwork Reduction Act to collection of voluntary
 customer service feedbackSections 3506(c) and 3507 of title 44, United States Code (provisions of what is commonly known as the Paperwork Reduction Act) shall not apply to a collection of voluntary customer service feedback.
		5.Guidelines for voluntary customer service feedback
 (a)Evaluation and designationThe Director shall assess agencies, agency components, and agency programs to identify which have the highest impact on or number of interactions with individuals or entities. Based on the assessment, the Director shall designate agencies, agency components, or programs as covered agencies for purposes of this Act.
 (b)GuidanceThe Director shall issue guidance that requires each covered agency that solicits voluntary customer service feedback to ensure that—
 (1)any response to the solicitation of voluntary customer service feedback remains anonymous, the collection method does not include a request for or opportunity for the respondent to provide information that could identify such respondent, and any response is not traced to a specific individual or entity;
 (2)any individual or entity who declines to participate in the solicitation of voluntary customer service feedback shall not be treated differently by the agency for purposes of providing services or information;
 (3)the solicitation does not include more than 10 questions; (4)the voluntary nature of the solicitation is clear;
 (5)the collection of voluntary customer service feedback is only used to improve customer service and will not be used for any other purpose;
 (6)any solicitation of voluntary customer service feedback is limited to 1 solicitation per interaction with an individual or entity;
 (7)to the extent practicable, the solicitation of voluntary customer service feedback is made at the point of service with an individual or entity;
 (8)any instrument for collecting voluntary customer service feedback is accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d); and
 (9)internal agency data governance policies remain in effect with respect to the collection of voluntary customer service feedback from any individual or entity.
				6.Customer experience data collection
 (a)Collection of responsesThe head of each covered agency (or a designee), assisted by and in consultation with the Performance Improvement Officer or other senior accountable official for customer service of the covered agency, shall collect voluntary customer service feedback with respect to any service of or transaction with the covered agency that has been identified by the Director, in consultation with the Administrator, in accordance with the guidance issued by the Director under section 5.
			(b)Content of questions
 (1)Standardized questionsThe Director, in consultation with the Administrator, shall develop a set of standardized questions for use by each covered agency in collecting voluntary customer service feedback under this section that address—
 (A)overall satisfaction of individuals or entities with the specific interaction or service received; (B)the extent to which individuals or entities were able to accomplish their intended task or purpose;
 (C)whether the individual or entity was treated with respect and professionalism; (D)whether the individual or entity believes they were served in a timely manner; and
 (E)any additional metrics as determined by the Director, in consultation with the Administrator. (2)Additional questionsIn addition to the questions developed pursuant to paragraph (1), the Director shall consult with the Performance Improvement Council to develop additional questions relevant to the operations or programs of covered agencies.
 (c)Additional requirementsTo the extent practicable— (1)each covered agency shall collect voluntary customer service feedback across all platforms or channels through which the covered agency interacts with individuals or other entities to deliver information or services; and
 (2)voluntary customer service feedback collected under this section shall be tied to specific transactions or interactions with customers of the covered agency.
				(d)Reports
				(1)Annual report to the director
 (A)In generalNot later than 1 year after the date of the enactment of this Act, and not less frequently than annually thereafter, each covered agency shall publish on the website of the covered agency and submit to the Director, in a manner determined by the Director—
 (i)a report that includes— (I)the voluntary customer service feedback for the previous year; and
 (II)descriptions of how the covered agency has used and plans to use such feedback; and (ii)a machine readable dataset that includes—
 (I)the the standardized questions or additional questions described in subsection (b) and the response choices for such questions; and
 (II)the response rate for each collection of voluntary customer service feedback for the previous year. (B)Centralized websiteThe Director shall—
 (i)include and maintain on a publicly available website links to the information provided on the websites of covered agencies under subparagraph (A); and
 (ii)for purposes of clause (i), establish a website or make use of an existing website, such as the website required under section 1122 of title 31, United States Code.
 (2)Aggregated reportEach covered agency shall publish in an electronic format and update on a regular basis an aggregated report on the solicitation and use of voluntary customer service feedback, which shall include—
 (A)the intended purpose of each solicitation of voluntary customer service feedback conducted by the covered agency;
 (B)the appropriate point of contact within each covered agency for each solicitation of voluntary customer service feedback conducted;
 (C)the questions or survey instrument submitted to members of the public as part of the solicitation of voluntary customer service feedback; and
 (D)a description of how the covered agency uses the voluntary customer service feedback received by the covered agency to improve the customer service of the covered agency.
					7.Customer experience scorecard report
 (a)In generalNot later than 15 months after the date on which all covered agencies have submitted the first annual reports to the Director required under section 6(d)(1), and every 2 years thereafter until the date that is 10 years after such date, the Comptroller General of the United States shall make publicly available and submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a scorecard report assessing the data collected and reported by the covered agencies and each instrument used to collect voluntary customer service feedback.
 (b)ContentsThe report required under subsection (a) shall include— (1)a summary of the information required to be published by covered agencies under section 6(d);
 (2)a description of how each covered agency plans to use and has used the voluntary customer service feedback received by the covered agency; and
 (3)an evaluation of each covered agency’s compliance with this Act. 8.Sense of CongressIt is the sense of Congress that adequate Federal funding is needed to ensure agency staffing levels that can provide the public with appropriate customer service levels.
		
	Passed the House of Representatives November 29, 2018.Karen L. Haas,Clerk
